                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 THOMAS D. HARRIS,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 15-cv-397-wmc
 BRIAN SCHALLER, et al.                                           Appeal no. 19-3124

          Defendants.


         On December 12, 2019, this court entered an order assessing plaintiff an initial partial

appeal fee, which plaintiff has paid. Now, plaintiff has submitted a letter request to modify

the collection of the remainder of the appeal fee or to dismiss his appeal.

         This court is bound by the provisions of the Prison Litigation Reform Act. Under that

Act, an inmate who files a lawsuit or an appeal in federal court under the in forma pauperis

statute must pay the statutory filing fee, first by making an initial partial payment and then by

sending the remainder of the fee to the court in installments of 20% of the preceding month’s

income in accordance with 28 U.S.C. § 1915(b)(2) until the remaining balance for his case is

paid in full. The court has no discretion to modify this method. Accordingly, his motion will

be denied.

         Plaintiff is advised that he must send a notice of voluntary dismissal of his appeal

directly to the Seventh Circuit Court of Appeals. Plaintiff should also be aware that a voluntary

dismissal will not stop collection of the remainder of the appeal filing fee.




                                                1
                                          ORDER

       IT IS ORDERED that plaintiff Thomas D. Harris’s motion to modify the collection of

the remainder of the appeal filing fee payments, dkt. #82, is DENIED.




              Entered this 27th day of January, 2020.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge




                                             2
